EXHIBIT 10.5
ALLSTATE LIFE INSURANCE COMPANY
Loan No. 121977
MORTGAGE NOTE
$3,000,000.00
March 15, 2001
1. Payment of Principal and Interest. FOR VALUE RECEIVED, ROYAL BODYCARE, INC.,
a Nevada corporation and CLINTON H. HOWARD (collectively, the “Maker”), hereby
promise to pay to the order of ALLSTATE LIFE INSURANCE COMPANY, an Illinois
insurance corporation, and any subsequent holder of this Note (“Holder” or
“Holders”) in the manner hereinafter provided, the principal amount of THREE
MILLION AND NO/l00 DOLLARS ($3,000,000.00) together with interest on the
outstanding principal balance from the date of the initial disbursement (for
purposes of this Note, “disbursement” means the date funds are wire transferred
from Holder’s account) of all or a part of the principal of this Note
(“Disbursement Date”) until maturity at the rate of seven and three-quarters
percent (7.75%) per annum (“Contract Rate”) as follows:

  (a)  
on the Disbursement Date, interest only, in advance, accruing from the
Disbursement Date to the last day of March, 2001, both inclusive; and
    (b)  
in arrears, on the first day of May, and on the first day of each month
thereafter until this Note matures, principal and interest in consecutive equal
installments of TWENTY-FIVE THOUSAND SEVEN HUNDRED NINETY-SEVEN AND 12/100
DOLLARS ($25,797.12) (the initial payment and each subsequent payment shall each
hereinafter be referred to as “Monthly Payment”), which amount is calculated
using an amortization period of two hundred sixteen (216) months; and
    (c)  
on April 1, 2019, the entire unpaid principal amount and any interest accrued
but remaining unpaid and all other sums due under this Note.

Except for the interest payable under paragraph (a) above, interest shall be
payable in arrears and calculated on the basis of a 360 day year containing
twelve 30 day months. All such payments on account of the indebtedness evidenced
by this Note shall be first applied to interest accrued on the unpaid principal
amount and the remainder toward reduction of the unpaid principal amount.

 

 



--------------------------------------------------------------------------------



 



2. Payment Information. All payments required to be made hereunder shall be made
during regular business hours to Holder at its office c/o Commercial Mortgage
Division, Allstate Plaza South, Suite G5C, 3075 Sanders Road, Northbrook,
Illinois 60062, Attention: Servicing Manager, with sufficient information to
identify the source and application of such payment to Holder’s Loan No. 121977,
or at such other place as Holder may from time to time designate in writing. All
payments shall be made in currency of United States of America without
presentment or surrender of this Note. Payments to Holder shall be made by
transferring immediately available federal funds by bank wire or interbank
transfer for the account of Holder provided, however, that any payment of
principal or interest received after 1:00 p.m. Chicago time shall be deemed to
have been received by Holder on the next business day and shall bear interest
accordingly. If and so long as Holder directs Maker to make payments to a
servicing agent, then payments may be made by check. Payments made by check will
not be deemed made until good funds for such check are received by Holder or the
servicing agent.
3. Security For Note. The payment of this Note and all other sums due Holder is
secured by (a) Deed of Trust, Assignment of Leases, Rents and Contracts,
Security Agreement and Fixture Filing (“Mortgage”), of even date herewith,
granted by Royal Bodycare, Inc. to Holder, as beneficiary, covering certain real
property, the improvements thereon and certain personal property situated in
Dallas County, Texas and described in the Mortgage (“Property”), and (b) those
certain instruments of indebtedness and security described as “Related
Agreements” in the Mortgage. Except as otherwise defined herein, all of the
defined terms contained in the Mortgage and the Related Agreements are hereby
incorporated herein by express reference.
4. Late Charges. Should any Monthly Payment required under this Note not be paid
in full on or before the fifth day of the month in which such payment is due,
Maker acknowledges that the Holder will incur extra expenses for the handling of
the delinquent Monthly Payment and servicing the indebtedness evidenced hereby,
and that the exact amount of these extra expenses is extremely difficult and
impractical to ascertain, but that a charge of five percent (5%) of the amount
of the delinquent payment (“Late Charge”) would be a fair approximation of the
expense so incurred by Holder. If applicable law requires a lesser charge,
however, then the maximum charge permitted by such law may be charged by Holder
for said purpose. Therefore, Maker shall, in such event, without further notice,
and without prejudice to the right of Holder to collect any other amounts
provided to be paid hereunder or under the Mortgage, the Related Agreements or
any other instrument executed for purposes of further securing payment of the
obligations evidenced by this Note, or to declare an Event of Default as defined
below, pay to Holder immediately upon demand therefor the Late Charge to
compensate Holder for expenses incurred in handling delinquent Monthly Payments.
5. Interest Payable Upon Default. If there occurs an Event of Default, under
this Note or the Mortgage or under any Related Agreement, then the unpaid
principal amount of this Note, and all accrued and unpaid interest thereon shall
bear interest at the Contract Rate plus five percent (5%) per annum compounded
monthly (“Default Rate”) from the date of expiration of any applicable cure or
grace period until such time, if any, as the Event of Default is cured and the
Mortgage and this Note are reinstated as permitted by applicable law, or
otherwise until such time as the unpaid principal amount of this Note and all
other indebtedness evidenced by this Note are fully repaid, whichever is
earlier.

 

- 2 -



--------------------------------------------------------------------------------



 



6. Events of Default. An “Event of Default” shall exist under this Note (a) in
the event Maker shall fail to make any payment due under this Note, other than
the final payment and Prepayment Premium, on or before the fifth day of the
month in which such payment is due; (b) in the event Maker shall fail to make
the final payment or the Prepayment Premium when such payment is due or (c) if
there shall exist an Event of Default as that term is defined in the Mortgage or
in any of the Related Agreements.
7. Additional Payments. The additional payments called for under paragraphs 4
and 5 shall be in addition to, and shall in no way limit, any other rights and
remedies provided for in this Note, the Mortgage or in any Related Agreements,
as well as all other remedies provided by law.
8. Payment of Taxes and Expenses.
(a) Maker further promises to pay to Holder, immediately upon written notice
from Holder: (i) all recordation, transfer, stamp, documentary or other fees or
taxes levied on Holder (exclusive of Holder’s income taxes) by reason of the
making or recording of this Note, the Mortgage or any of the Related Agreements,
and (ii) all intangible property taxes levied upon any Holder of this Note or
mortgagee under the Mortgage or secured party under the Related Agreements by
reason of the making or recording of this Note, the Mortgage, or any of the
Related Agreements.
(b) Maker further promises to pay to Holder, immediately upon written notice
from Holder, all actual costs, expenses, disbursements, escrow fees, title
charges and reasonable legal fees and expenses actually incurred by Holder and
its counsel following the occurrence of an Event of Default, in (i) the
collection, attempted collection, or negotiation and documentation of any
settlement or workout of the principal amount of this Note, the interest thereon
or any installment of other payment due hereunder, and (ii) any suit or
proceeding whatsoever in regard to this Note or to protect, sustain or enforce
the lien of any instrument securing this Note, including, without limitation, in
any bankruptcy proceeding or judicial or nonjudicial foreclosure proceeding. It
is the intent of the parties that Maker pay all expenses and reasonable
attorneys’ fees actually incurred by Holder as a result of Holder’s entering
into the loan transaction evidenced by this Note.
9. Prepayment. Maker is prohibited from prepaying this Note until April 1, 2006,
(the “No-Prepayment Period”). Subsequent to the No-Prepayment Period, at any
time with thirty (30) days prior written notice to Holder, specifying the date
of prepayment, Maker will have the privilege of prepaying the outstanding
principal amount together with any accrued but unpaid interest, any other sums
secured by the Mortgage and the Related Agreements and, a prepayment premium
equal to the greater of (a) one percent (1%) of the principal amount prepaid or
(b) an amount calculated as follows (collectively “Prepayment Premium”): The
term “Prevailing Interest Rate” as used herein shall mean (a) the yield to
maturity on a United States Treasury Bond or Treasury Note selected by Holder
having a maturity date as near as possible to the original maturity date of this
Note and an “ask” price, as close as possible to par (as published two weeks
prior to the specified date of prepayment in The Wall Street Journal or similar
publication or available from the Federal Reserve Bank of New York) less (b) the
Basis Point Adjustment as computed in accordance with Exhibit A attached hereto.
If the Prevailing Interest Rate is less than the Contract Rate, the Prepayment
Premium shall be the remainder of (x) minus (y) where “(x)” is the present value
of all unpaid installments of principal and interest due under this Note from
the date of prepayment to and including the original maturity date of this Note,
discounted at the Prevailing Interest Rate, and “(y)” is the outstanding
principal balance of this Note as of the prepayment date.

 

- 3 -



--------------------------------------------------------------------------------



 



Written notice of Maker’s election to make a prepayment in full of this Note
shall be given in the manner provided for notices under Section 20 of this Note.
Partial prepayment of the outstanding principal amount of this Note shall not be
permitted except in accordance with the terms of the Mortgage. In the event of
such a permitted partial prepayment, except as otherwise provided in the
Mortgage, the Prepayment Premium calculated in this paragraph 9 shall be
prorated based on the amount of the partial prepayment relative to the then
current outstanding principal balance of this Note.
MAKER ACKNOWLEDGES THAT HOLDER (A) HAS ADVANCED THE AMOUNTS EVIDENCED BY THIS
NOTE WITH THE EXPECTATION THAT SUCH AMOUNTS WOULD BE OUTSTANDING FOR A PERIOD AT
LEAST EQUAL TO THE NO-PREPAYMENT PERIOD, (B) WOULD NOT HAVE BEEN WILLING TO
ADVANCE SUCH AMOUNTS ON THESE TERMS FOR A SHORTER PERIOD OF TIME, (C) IN MAKING
THE LOAN EVIDENCED BY THIS NOTE, IS RELYING ON MAKER’S CREDITWORTHINESS AND ITS
AGREEMENT TO PAY IN STRICT ACCORDANCE WITH THE TERMS SET FORTH IN THE NOTE AND
(D) WOULD NOT MAKE THE LOAN WITHOUT FULL AND COMPLETE ASSURANCE BY MAKER OF ITS
AGREEMENT NOT TO PREPAY ALL OR A PART OF THE PRINCIPAL OF THIS NOTE EXCEPT AS
EXPRESSLY PERMITTED HEREIN AND IN THE MORTGAGE. MAKER HAS BEEN ADVISED AND
ACKNOWLEDGES THAT HOLDER IS RELYING ON THE RECEIPT OF PAYMENTS UNDER THIS NOTE
TO, AMONG OTHER THINGS, MATCH AND SUPPORT ITS OBLIGATIONS UNDER CONTRACTS
ENTERED INTO BY HOLDER WITH THIRD PARTIES AND THAT IN THE EVENT OF A PREPAYMENT,
HOLDER COULD SUFFER LOSS AND ADDITIONAL EXPENSES WHICH ARE EXTREMELY DIFFICULT
AND IMPRACTICAL TO ASCERTAIN. ACCORDINGLY, IT IS THE EXPRESS INTENT OF MAKER AND
HOLDER THAT (I) MAKER SHALL HAVE NO RIGHT TO PREPAY THIS NOTE DURING THE
NO-PREPAYMENT PERIOD, EXCEPT AS OTHERWISE PROVIDED IN THE MORTGAGE, (II) ANY
PREPAYMENT OF THIS NOTE DURING THE NO-PREPAYMENT PERIOD SHALL ONLY OCCUR IN THE
EVENT HOLDER ACCELERATES PAYMENT UNDER THIS NOTE OR AS OTHERWISE SET FORTH IN
THE MORTGAGE, (III) ANY PREPAYMENT DESCRIBED IN FOREGOING CLAUSE (II) SHALL
(UNLESS OTHERWISE EXPRESSLY PERMITTED IN THE MORTGAGE) REQUIRE THE PAYMENT OF A
PREPAYMENT PREMIUM CALCULATED AS PROVIDED FOR HEREINABOVE, AND (IV) TO THE
EXTENT PERMITTED BY APPLICABLE LAW, MAKER HAS WAIVED, AND HEREBY WAIVES, ANY
RIGHT TO PREPAY THIS NOTE EXCEPT AS EXPRESSLY PROVIDED IN THE MORTGAGE OR THIS
NOTE. IN THE EVENT, NOTWITHSTANDING THE FOREGOING EXPRESS INTENT OF MAKER AND
HOLDER AND THE EXPRESS WAIVER BY MAKER OF ANY RIGHT TO PREPAY THIS NOTE, THAT
THE APPLICABLE LAW OF THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED PERMITS
THE MAKER TO PREPAY THIS NOTE DURING THE NO-PREPAYMENT PERIOD, THEN THE
PREPAYMENT PREMIUM DESCRIBED IN CLAUSE (III) ABOVE SHALL BE PAID TO HOLDER AS A
CONDITION TO ANY SUCH PREPAYMENT.

 

- 4 -



--------------------------------------------------------------------------------



 



BY INITIALING BELOW, MAKER EXPRESSLY ACKNOWLEDGES THAT, PURSUANT TO THE
PROVISIONS OF THIS NOTE AND EXCEPT AS OTHERWISE PROVIDED IN THIS NOTE OR THE
MORTGAGE, MAKER HAS NO RIGHT TO PREPAY THIS NOTE IN WHOLE OR IN PART. IN THE
EVENT ANY PREPAYMENT IS REQUIRED OR EXPRESSLY PERMITTED, MAKER SHALL BE LIABLE
FOR THE PAYMENT OF THE PREPAYMENT PREMIUM UNLESS EXPRESSLY STATED OTHERWISE IN
THE MORTGAGE. FURTHERMORE, BY INITIALING BELOW, MAKER WAIVES ANY RIGHTS IT MAY
HAVE UNDER ANY APPLICABLE STATE LAWS AS THEY RELATE TO ANY PREPAYMENT
RESTRICTIONS CONTAINED IN THIS PARAGRAPH 9 OR OTHERWISE CONTAINED IN THIS NOTE
AND EXPRESSLY ACKNOWLEDGES THAT HOLDER HAS MADE THE LOAN IN RELIANCE UPON SUCH
AGREEMENTS AND WAIVER OF MAKER AND THAT HOLDER WOULD NOT HAVE MADE THE LOAN
WITHOUT SUCH AGREEMENTS AND WAIVER OF MAKER. MAKER ACKNOWLEDGES THAT SPECIFIC
WEIGHT HAS BEEN GIVEN TO THE CONSIDERATION GIVEN FOR SUCH AGREEMENTS, WHICH
CONSIDERATION IS THE GRANTING OF THE LOAN.
10. Evasion of Prepayment Premium. Maker acknowledges that in the event of an
acceleration of payment of this Note following an Event of Default by Maker, a
tender of payment of an amount necessary to satisfy the entire indebtedness
evidenced hereby, but not including the Prepayment Premium, made at any time
prior to a foreclosure sale by Maker, its successors or assigns or by anyone on
behalf of Maker, or by a buyer upon foreclosure or trustee’s sale, shall be
presumed to be and conclusively deemed to constitute a deliberate evasion of the
prepayment provisions hereof and shall constitute a prepayment hereunder and
shall therefore be subject to the Prepayment Premium as calculated in accordance
with this Note with the date of prepayment being deemed the date of occurrence
of the foreclosure sale or the tender of payment of the amount necessary to pay
the entire indebtedness evidenced hereby in full, including the Prepayment
Premium.
11. Maker’s Covenants. Maker agrees that (a) this instrument and the rights and
obligations of all parties hereunder shall be governed by and construed under
the laws of the state in which the Property is located; (b) the obligation
evidenced by this Note is an exempted transaction under the Truth-in-Lending
Act, 15 U.S.C § 1601, et seq. (1982); (c) said obligation constitutes a business
loan for the purpose of the application of any laws that distinguish between
consumer loans and business loans and that have as their purpose the protection
of consumers in the state in which the Property is located; (d) at the option of
the Holder, the United States District Court for the district in which the
Property is located and any court of competent jurisdiction of the state in
which the Property is located shall have jurisdiction in any action, suit or
other proceeding arising out of or relating to any act taken or omitted
hereunder or the enforcement of this Note, the Mortgage and the Related
Agreements and Maker shall not assert in any such action, suit or other
proceeding that it is not personally subject to the jurisdiction of the courts
in (d) above, that the action, suit or other proceeding is brought in an
inconvenient forum or that the venue of the action, suit or other proceeding is
improper; (e) it hereby waives any objections to venue; and (f) to the extent
permitted by applicable law, it hereby waives its right to a trial by jury.

 

- 5 -



--------------------------------------------------------------------------------



 



12. Severability. The parties hereto intend and believe that each provision of
this Note comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision or any portion of any provision
contained in this Note is held by a court of law to be invalid, illegal,
unlawful, void or unenforceable as written in any respect, then it is the intent
of all parties hereto that such portion or provision shall be given force to the
fullest possible extent that it is legal, valid and enforceable, that the
remainder of the Note shall be construed as if such illegal, invalid, unlawful,
void or unenforceable portion or provision was not contained therein, and the
rights, obligations and interests of Maker and Holder under the remainder of
this Note shall continue in full force and effect.
13. Usury Laws. It is the intention of Maker and Holder to conform strictly to
the usury laws now or hereafter in force in the state or commonwealth in which
the Property is located, and any interest payable under this Note, the Mortgage,
or any Related Agreement shall be subject to reduction to an amount not to
exceed the maximum non-usurious amount for commercial loans allowed under the
usury laws of the state or commonwealth in which the Property is located as now
or hereafter construed by the courts having jurisdiction over such matters. In
the event such interest (whether designated as interest, service charges,
points, or otherwise) does exceed the maximum legal rate, it shall be:
(a) canceled automatically to the extent that such interest exceeds the maximum
legal rate; (b) if already paid, at the option of the Holder, either be rebated
to Maker or credited on the principal amount of the Note or (c) if the Note has
been prepaid in full, then such excess shall be rebated to Maker. All amounts
paid or agreed to be paid which would under applicable law be deemed “interest”
shall, to the extent permitted by such applicable law, be amortized, prorated,
allocated and spread throughout the stated term of the Note. The term
“applicable law” as used in this paragraph shall mean the applicable law in
effect from time to time which lawfully permits the charging and collection of
the highest permissible, lawful, nonusurious rate of interest on the
transactions herein contemplated, including laws of the State of Texas and the
United States of America; and the term “maximum legal rate” as used in this
paragraph shall mean, with respect to each portion of the indebtedness evidenced
hereby, the maximum, lawful, nonusurious rate of interest (if any) which under
applicable law Holder is permitted to charge from time to time with respect to
such portion of the indebtedness evidenced hereby.
14. Acceleration. Upon an Event of Default, Holder shall have the right, without
further demand or notice, to declare the entire principal amount of this Note
and/or any Future Advance (as defined in the Mortgage) then outstanding, all
accrued and unpaid interest thereon and all other sums, including without
limitation the Prepayment Premium, required under this Note, the Mortgage or any
note evidencing any Future Advance, to be immediately due and payable and,
notwithstanding the stated maturity in this Note or any note evidencing any
Future Advance, all such sums so declared due and payable shall thereupon become
immediately due and payable. During the existence of such Event of Default,
Holder may apply payments received on any amounts due under the Note, the
Mortgage, any Related Agreement or any note evidencing any Future Advance as
Holder may determine in its sole discretion.

 

- 6 -



--------------------------------------------------------------------------------



 



15. Waivers by Maker. As to this Note, the Mortgage, the Related Agreements and
any other instruments securing the indebtedness, Maker and all guarantors,
sureties and endorsers, severally waive to the extent permitted by applicable
law all applicable exemption rights, whether under any state constitution,
homestead laws or otherwise, and also severally waive diligence, valuation and
appraisement, presentment for payment, protest and demand, notice of protest,
notice of intent to accelerate, notice of acceleration, demand and dishonor and
diligence in collection and nonpayment of this Note and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note (except notice of default specifically provided for
in the Mortgage and the Related Agreements). To the extent permitted by law,
Maker further waives all benefit that might accrue to Maker by virtue of any
present or future laws exempting the Property, or any other property, real or
personal, or the proceeds arising from any sale of any such property, from
attachment, levy, or sale under execution, or providing for any stay of
execution to be issued on any judgment recovered on this Note or in any action
to foreclose the Mortgage, injunction against sale pursuant to power of sale,
exemption from civil process or extension of time for payment. Maker agrees that
any real estate that may be levied upon pursuant to a judgment obtained by
virtue of this Note, or any writ of execution issued thereon, may be sold upon
any such writ in whole or in part in any order desired by Holder.
16. Maker Not Released. No delay or omission of Holder to exercise any of its
rights and remedies under this Note, the Mortgage or any Related Agreements at
any time following the happening of an Event of Default shall constitute a
waiver of the right of Holder to exercise such rights and remedies at a later
time by reason of such Event of Default or by reason of any subsequently
occurring Event of Default. This Note, or any payment hereunder, may be extended
from time to time by agreement in writing between Maker and Holder without in
any other way affecting the liability and obligations of Maker and endorsers, if
any.
17. Recourse. Royal Bodycare, Inc. shall be fully liable under this Note, the
Mortgage and the Related Agreements and Clinton H. Howard shall be fully liable
under this Note and the Environmental Indemnity Agreement of even date herewith.
However, except as otherwise set forth in this paragraph, the liability of the
general partners or shareholders of Maker, if any, under this Note, the Mortgage
and the Related Agreements shall be limited to and satisfied from the Property
and the proceeds thereof, the rents and all other income arising therefrom, the
other assets of Maker arising out of the Property which are given as collateral
for the Loan, and any other collateral given in writing to Holder as security
for repayment of this Note (all of the foregoing are collectively referred to as
the “Loan Collateral”); provided, however, that nothing contained in this
paragraph shall (a) preclude Holder from foreclosing the lien of the Mortgage or
from enforcing any of its rights or remedies in law or in equity against Maker,
(b) constitute a waiver of any obligation evidenced by this Note or secured by
the Mortgage or any Related Agreements, (c) limit the right of Holder to name
Maker as a party defendant in any action brought under this Note, the Mortgage
or any Related Agreements, (d) prohibit Holder from pursuing all of its rights
and remedies against any Maker, guarantor or surety, whether or not such Maker
guarantor or surety is a partner or shareholder of Maker, (e) limit the personal
liability of any shareholder of Maker, or any general partner of Maker to Holder
for misappropriation or misapplication of funds, fraud, waste, willful
misrepresentation or willful damage to the Property or (f) preclude Holder from
recovering from Maker and the Indemnitors under that certain Environmental
Indemnity Agreement of even date herewith.

 

- 7 -



--------------------------------------------------------------------------------



 



18. Successors and Assigns. The provisions of this Note shall be binding upon
Maker and its legal representatives, successors and assigns and shall inure to
the benefit of any Holder and its successors and assigns. In the event Maker is
composed of more than one party, obligations arising from this Note are and
shall be joint and several as to each such party.
19. Remedies Cumulative. The remedies of Holder as provided in this Note, or in
the Mortgage or the Related Agreements, and the warranties contained herein or
therein shall be cumulative and concurrent, may be pursued singly, successively
or together at the sole discretion of Holder, may be exercised as often as
occasion for their exercise shall occur and in no event shall the failure to
exercise any such right or remedy be construed as a waiver or release of such
right or remedy. No remedy under this Note, conferred upon or reserved to Holder
is intended to be exclusive of any other remedy provided in this Note, the
Mortgage or any of the Related Agreements or provided by law, but each shall be
cumulative and shall be in addition to every other remedy given under the
Mortgage or any of the Related Agreements or hereunder or now or hereafter
existing at law or in equity or by statute.
20. Notices. All notices, written confirmation of wire transfers and all other
communications with respect to this Note shall be directed as follows: if to
Holder, c/o Commercial Mortgage Division, Allstate Plaza South, Suite G5C, 3075
Sanders Road, Northbrook, Illinois 60062, Attention: Servicing Manager, with a
copy to Investment Law Division, Allstate Plaza South, Suite G5A, 3075 Sanders
Road, Northbrook, Illinois 60062; if to Maker, 2301 Crown Court, Irving, Texas
75038, with a copy to: Winstead Sechrist & Minick P.C., Attn: Ken Kopf, Esq.,
5400 Renaissance Tower, 1201 Elm Street, Dallas, Texas 75270-2199 or at such
other place as Holder or Maker may from time to time designate in writing. All
notices shall be in writing and shall be (a) hand-delivered by third-party
courier service, (b) sent by United States express mail or by private,
third-party, overnight courier, or (c) served by certified mail postage prepaid,
return receipt requested, to the appropriate address set forth above. Notices
served as provided in (a) and (b) shall be deemed to be effective upon delivery.
Any notice served by certified mail shall be deposited in the United States mail
with postage thereon fully prepaid and shall be deemed effective on the day of
actual delivery as shown by the addressee’s return receipt or the expiration of
three business days after the date of mailing, whichever is earlier in time.
21. No Oral Modification. This Note may not be modified or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, modification or discharge is sought.

 

- 8 -



--------------------------------------------------------------------------------



 



22. Time. Time is of the essence with regard to the performance of the
obligations of Maker in this Note and each and every term, covenant and
condition herein by or applicable to Maker.
23. Captions. The captions and headings of the paragraphs of this Note are for
convenience only and are not to be used to interpret, define or limit the
provisions hereof.
24. Replacement Note. Upon receipt of evidence reasonably satisfactory to Maker
of the loss, theft, destruction or mutilation of this Note, and in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory to Maker or, in the case of any such mutilation, upon
surrender and cancellation of this Note, Maker will execute and deliver to
Holder in lieu thereof, a replacement note dated as of the date of this Note,
identical in form and substance to this Note, but providing expressly that it is
in full substitution for and replacement of this Note (and is being executed in
reliance thereof) and upon such execution and delivery all references in the
Mortgage to this Note shall be deemed to refer to such replacement note. Upon
payment in full of all indebtedness secured by the Mortgage, this Note shall be
marked “Paid” and returned to Maker.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 9 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Maker has caused this Mortgage Note to be duly executed on
the date first above written.

                      WITNESS:       MAKER:    
 
                            ROYAL BODYCARE, INC.,     /s/ Steven E. Brown      
a Nevada corporation    
 
                   
 
                            By:   /s/ Clinton H. Howard                      
 
          Name:   Clinton H. Howard    
 
          Title:   President/CEO    
 
                    /s/ Steven E. Brown       /s/ Clinton H. Howard            
              CLINTON H. HOWARD, Individually    

 

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
BASIS POINT ADJUSTMENT TABLE

                          U.S. Treasury Bond   Basis Point     U.S. Treasury
Bond     Basis Point   or Note Yield   Adjustment     or Note Yield    
Adjustment  
0 - 1.55
    .0       14.07 - 14.24       .40  
1.56 - 2.69
    .01       14.25 - 14.41       .41  
2.70 - 3.48
    .02       14.42 - 14.59       .42  
3.49 - 4.12
    .03       14.60 - 14.77       .43  
4.13 - 4.68
    .04       14.78 - 14.94       .44  
4.69 - 5.17
    .05       14.95 - 15.11       .45  
5.18 - 5.63
    .06       15.12 - 15.28       .46  
5.64 - 6.05
    .07       15.29 - 15.44       .47  
6.06 - 6.44
    .08       15.45 - 15.61       .48  
6.45 - 6.82
    .09       15.62 - 15.77       .49  
6.83 - 7.17
    .10       15.78 - 15.94       .50  
7.18 - 7.51
    .11       15.95 - 16.10       .51  
7.52 - 7.83
    .12       16.11 - 16.26       .52  
7.84 - 8.14
    .13       16.27 - 16.41       .53  
8.15 - 8.44
    .14       16.42 - 16.57       .54  
8.45 - 8.73
    .15       16.58 - 16.73       .55  
8.74 - 9.02
    .16       16.74 - 16.88       .56  
9.03 - 9.29
    .17       16.89 - 17.03       .57  
9.30 - 9.55
    .18       17.04 - 17.18       .58  
9.56 - 9.81
    .19       17.19 - 17.33       .59  
9.82 - 10.07
    .20       17.34 - 17.48       .60  
10.08 - 10.31
    .21       17.49 - 17.63       .61  
10.32 - 10.55
    .22       17.64 - 17.78       .62  
10.56 - 10.79
    .23       17.79 - 17.92       .63  
10.80 - 11.02
    .24       17.93 - 18.07       .64  
11.03 - 11.25
    .25       18.08 - 18.21       .65  
11.26 - 11.47
    .26       18.22 - 18.35       .66  
11.48 - 11.69
    .27       18.36 - 18.49       .67  
11.70 - 11.90
    .28       18.50 - 18.63       .68  
11.91 - 12.11
    .29       18.64 - 18.77       .69  
12.12 - 12.32
    .30       18.78 - 18.91       .70  
12.33 - 12.52
    .31       18.92 - 19.05       .71  
12.53 - 12.72
    .32       19.06 - 19.18       .72  
12.73 - 12.92
    .33       19.19 - 19.32       .73  
12.93 - 13.12
    .34       19.33 - 19.45       .74  
13.13 - 13.31
    .35       19.46 - 19.59       .75  
13.32 - 13.50
    .36       19.60 - 19.72       .76  
13.51 - 13.69
    .37       19.73 - 19.85       .77  
13.70 - 13.87
    .38       19.86 - 19.99       .78  
13.88 - 14.06
    .39       20.00 - 20.12       .79  

 

- 11 -